Exhibit 10.45

 

WARRANT

 

THIS WARRANT IS SUBJECT TO RESTRICTIONS ON TRANSFER AS SET FORTH IN SECTION 9
HEREIN.  THE WARRANT EVIDENCED OR CONSTITUTED HEREBY, AND ALL SHARES OF COMMON
STOCK ISSUABLE HEREUNDER, HAVE BEEN AND WILL BE ISSUED WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), AND EXCEPT AS
OTHERWISE PROVIDED HEREIN MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED WITHOUT REGISTRATION UNDER THE ACT UNLESS EITHER (A) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED IN
CONNECTION WITH SUCH DISPOSITION OR (B) THE SALE OF SUCH SECURITIES IS MADE
PURSUANT TO SECURITIES AND EXCHANGE COMMISSION RULE 144.

 

WARRANT TO PURCHASE COMMON STOCK

 

OF

 

BROADVISION, INC.

 

July 7, 2004

 

THIS CERTIFIES THAT, for value received, PACIFIC SHORES INVESTORS, LLC, a
Delaware limited liability company (“Holder”), is entitled, subject to the terms
and conditions of this Warrant, at any time or from time to time after July 7,
2004 (the “Effective Date”), to purchase from BROADVISION, INC., a Delaware
corporation (the “Company”), up to Seven Hundred Thousand (700,000) shares of
common stock, par value $0.0001 per share (the “Common Stock”), of the Company,
at a price of $5.00 per share (the “Exercise Price”).  This Warrant shall expire
at 5:00 p.m. Pacific time on July 6, 2009 (the “Expiration Date”).  Both the
number of shares of Common Stock purchasable upon exercise of this Warrant and
the Exercise Price are further subject to adjustment and change as provided
herein.

 


1.             CERTAIN DEFINITIONS.  AS USED IN THIS WARRANT THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:

 

“Acquisition” means (a) any sale or exchange of the capital stock by the
stockholders of the Company in one transaction or series of related transactions
where more than 50% of the outstanding voting power of the Company is acquired
by a person or entity or group of related persons or entities; or (b) any
reorganization, consolidation, merger or similar transaction or series of
related transactions (each, a “Combination Transaction”) in which the Company is
a constituent corporation or is a party if, as a result of such Combination
Transaction, the voting securities of the Company that are outstanding
immediately prior to the consummation of such Combination Transaction do not
represent, or are not converted into, securities of the surviving corporation of
such Combination

 

--------------------------------------------------------------------------------


 

Transaction (or such surviving corporation’s parent corporation if the surviving
corporation is owned by the parent corporation) that, immediately after the
consummation of such Combination Transaction, together possess at least fifty
percent (50%) of the total voting power of all securities of such surviving
corporation (or its parent corporation, if applicable) that are outstanding
immediately after the consummation of such Combination Transaction; or (c) a
sale of all or substantially all of the assets of the Company, that is followed
by the distribution of the proceeds to the Company’s stockholders.  For these
purposes, an “Acquisition for Cash” means any Acquisition where the holders of
the Company’s securities before the transaction receive solely cash
consideration in connection with such transaction.

 

“Act” shall mean the Securities Act of 1933, as amended.

 

“Common Stock” shall mean the Common Stock of the Company and any other
securities at any time receivable or issuable upon exercise of this Warrant.

 

“Fair Market Value” of a share of Common Stock as of a particular date shall
mean:

 


(A)           IF TRADED ON A SECURITIES EXCHANGE, THE NASDAQ BULLETIN BOARD, THE
NASDAQ SMALL CAP MARKET OR THE NASDAQ NATIONAL MARKET, AS THE CASE MAY BE, THE
FAIR MARKET VALUE SHALL BE DEEMED TO BE THE AVERAGE OF THE CLOSING PRICES OF THE
COMMON STOCK OF THE COMPANY ON SUCH EXCHANGE OR MARKET OVER THE FIVE
(5) BUSINESS DAYS ENDING IMMEDIATELY PRIOR TO THE APPLICABLE DATE OF VALUATION;


 


(B)           IF ACTIVELY TRADED OVER-THE-COUNTER, THE FAIR MARKET VALUE SHALL
BE DEEMED TO BE THE AVERAGE OF THE CLOSING BID PRICES OVER THE THIRTY (30) DAY
PERIOD ENDING IMMEDIATELY PRIOR TO THE APPLICABLE DATE OF VALUATION; AND


 


(C)           IF THERE IS NO ACTIVE PUBLIC MARKET, THE FAIR MARKET VALUE SHALL
BE THE VALUE AS DETERMINED IN GOOD FAITH BY THE COMPANY’S BOARD OF DIRECTORS
UPON A REVIEW OF RELEVANT FACTORS, INCLUDING DUE CONSIDERATION OF THE HOLDERS’
DETERMINATION OF THE VALUE OF THE COMPANY BASED ON WHAT A THIRD PARTY WOULD PAY
FOR THE SHARES IN AN ARM’S LENGTH TRANSACTION, UNLESS PRIOR TO SUCH DATE THE
COMPANY HAS BECOME SUBJECT TO A BINDING AGREEMENT FOR AN ACQUISITION, IN WHICH
CASE THE CURRENT FAIR MARKET VALUE OF THE COMMON STOCK SHALL BE DEEMED TO BE THE
VALUE RECEIVED BY THE HOLDERS OF THE COMMON STOCK FOR EACH SHARE THEREOF
PURSUANT TO THE COMPANY’S ACQUISITION.


 

“Holder” shall include the original Holder and any subsequent Holder.

 

“SEC” shall mean the Securities and Exchange Commission.

 


2.             EXERCISE OF WARRANT

 


2.1.          RIGHTS TO EXERCISE

 


(A)           THE RIGHTS REPRESENTED BY THIS WARRANT MAY BE EXERCISED AT ANY
TIME ON OR AFTER THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE AND UP THROUGH THE
EXPIRATION DATE, IN WHOLE OR IN PART, BY (I) THE SURRENDER OF THIS WARRANT (WITH
THE PURCHASE FORM ATTACHED HERETO AS EXHIBIT A PROPERLY EXECUTED) AT THE
PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY (OR SUCH OTHER OFFICE OR AGENCY OF THE
COMPANY AS IT MAY DESIGNATE BY NOTICE IN WRITING TO THE HOLDER AT THE ADDRESS OF
THE HOLDER

 

2

--------------------------------------------------------------------------------


 

appearing on the books of the Company); and (ii) payment to the Company of the
exercise price then in effect (subject to the provisions of subsection (c)
below) for the number of shares specified in the above-mentioned purchase form
together with applicable stock transfer taxes, if any.  All payments under this
Warrant may be made by cash (including wire transfer), check or cancellation of
indebtedness.  This Warrant shall be deemed to have been exercised, in whole or
in part to the extent specified, immediately prior to the close of business on
the date this Warrant is surrendered and payment is made in accordance with the
foregoing provisions of this Section 2, and the person or persons in whose name
or names the certificates for the shares shall be issuable upon such exercise
shall become the holder or holders of record or such shares at that time and
date.  The shares and the certificates for the shares so purchased shall be
delivered to the Holder within a reasonable time, not exceeding two (2) business
days, after the rights represented by this Warrant shall have been so exercised.


 


(B)           RIGHTS TO EXERCISE DURING THE FIRST 12 MONTHS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN PARAGRAPH 2.1, THE HOLDER MAY NONETHELESS
ELECT TO EXERCISE THIS WARRANT IN WHOLE OR IN PART DURING THE FIRST 12 MONTHS
FOLLOWING THE EFFECTIVE DATE IN CONNECTION WITH AN ACQUISITION OF THE COMPANY
INITIATED (WHETHER BY THE COMPANY OR THE ACQUIRING ENTITY) OR COMPLETED DURING
THAT PERIOD.

 


(C)           NET EXERCISE PROVISIONS.  FURTHER NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN PARAGRAPH 2.1, THE HOLDER MAY ELECT TO EXERCISE THIS
WARRANT IN WHOLE OR IN PART BY RECEIVING SHARES EQUAL TO THE VALUE (AS
DETERMINED BELOW) OF THIS WARRANT, OR ANY PART HEREOF, UPON SURRENDER OF THIS
WARRANT AT THE PRINCIPAL OFFICE OF THE COMPANY TOGETHER WITH NOTICE OF SUCH
ELECTION IN WHICH EVENT THE COMPANY SHALL ISSUE TO THE HOLDER A NUMBER OF SHARES
COMPUTED USING THE FOLLOWING FORMULA:

 

X =

 

Y(A-B)

 

 

 

A

 

 

Where X =             the number of shares to be issued to the Holder (provided
however that in no event shall X equal less than zero);

 

Y =                          the number of shares issuable upon exercise of this
Warrant;

 

A =                         the current Fair Market Value of one share of Common
Stock calculated as of the last business day immediately preceding the exercise
of this Warrant;

 

B =                          the Exercise Price of this Warrant (as adjusted as
provided herein).

 


2.2.          STOCK CERTIFICATES; FRACTIONAL SHARES.  AS SOON AS PRACTICABLE ON
OR AFTER THE DATE OF AN EXERCISE OF THIS WARRANT, THE COMPANY SHALL ISSUE AND
DELIVER TO THE PERSON OR PERSONS ENTITLED TO RECEIVE THE SAME A CERTIFICATE OR
CERTIFICATES FOR THE NUMBER OF WHOLE SHARES OF COMMON STOCK ISSUABLE UPON SUCH
EXERCISE, TOGETHER WITH CASH IN LIEU OF ANY FRACTION OF A SHARE EQUAL TO SUCH
FRACTION OF THE CURRENT FAIR MARKET VALUE OF ONE WHOLE SHARE OF COMMON STOCK AS
OF THE DATE OF EXERCISE OF THIS WARRANT.  NO FRACTIONAL SHARES OR SCRIP
REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON AN EXERCISE OF THIS WARRANT.

 

3

--------------------------------------------------------------------------------


 


2.3.          PARTIAL EXERCISE; EFFECTIVE DATE OF EXERCISE.  IN CASE OF ANY
PARTIAL EXERCISE OF THIS WARRANT, THE COMPANY SHALL CANCEL THIS WARRANT UPON
SURRENDER HEREOF AND SHALL EXECUTE AND DELIVER A NEW WARRANT OF LIKE TENOR AND
DATE FOR THE BALANCE OF THE SHARES OF COMMON STOCK PURCHASABLE HEREUNDER.  THIS
WARRANT SHALL BE DEEMED TO HAVE BEEN EXERCISED IMMEDIATELY PRIOR TO THE CLOSE OF
BUSINESS ON THE DATE OF ITS SURRENDER FOR EXERCISE AS PROVIDED ABOVE.  THE
PERSON ENTITLED TO RECEIVE THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT SHALL BE TREATED FOR ALL PURPOSES AS THE HOLDER OF RECORD OF SUCH
SHARES AS OF THE CLOSE OF BUSINESS ON THE DATE THE HOLDER IS DEEMED TO HAVE
EXERCISED THIS WARRANT.


 


3.             VALID ISSUANCE; TAXES.  ALL SHARES OF COMMON STOCK ISSUED UPON
THE EXERCISE OF THIS WARRANT SHALL BE VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE, AND THE COMPANY SHALL PAY ALL TAXES AND OTHER GOVERNMENTAL
CHARGES THAT MAY BE IMPOSED IN RESPECT OF THE ISSUE OR DELIVERY THEREOF.  THE
COMPANY SHALL NOT BE REQUIRED TO PAY ANY TAX OR OTHER CHARGE IMPOSED IN
CONNECTION WITH ANY TRANSFER INVOLVED IN THE ISSUANCE OF ANY CERTIFICATE FOR
SHARES OF COMMON STOCK IN ANY NAME OTHER THAN THAT OF THE HOLDER OF THIS
WARRANT, AND IN SUCH CASE THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER
ANY STOCK CERTIFICATE OR SECURITY UNTIL SUCH TAX OR OTHER CHARGE HAS BEEN PAID,
OR IT HAS BEEN ESTABLISHED TO THE COMPANY’S REASONABLE SATISFACTION THAT NO TAX
OR OTHER CHARGE IS DUE.


 


4.             ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES.  THE NUMBER OF
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT (OR ANY SHARES OF
STOCK OR OTHER SECURITIES OR PROPERTY RECEIVABLE OR ISSUABLE UPON EXERCISE OF
THIS WARRANT) AND THE EXERCISE PRICE ARE SUBJECT TO ADJUSTMENT UPON OCCURRENCE
OF THE FOLLOWING EVENTS:


 


4.1.          ADJUSTMENT FOR STOCK SPLITS, STOCK SUBDIVISIONS OR COMBINATIONS OF
SHARES.  THE EXERCISE PRICE OF THIS WARRANT SHALL BE PROPORTIONALLY DECREASED
AND THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT
(OR ANY SHARES OF STOCK OR OTHER SECURITIES AT THE TIME ISSUABLE UPON EXERCISE
OF THIS WARRANT) SHALL BE PROPORTIONALLY INCREASED TO REFLECT ANY STOCK SPLIT OR
SUBDIVISION OF THE COMPANY’S COMMON STOCK.  THE EXERCISE PRICE OF THIS WARRANT
SHALL BE PROPORTIONALLY INCREASED AND THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT (OR ANY SHARES OF STOCK OR OTHER
SECURITIES AT THE TIME ISSUABLE UPON EXERCISE OF THIS WARRANT) SHALL BE
PROPORTIONALLY DECREASED TO REFLECT ANY COMBINATION OF THE COMPANY’S COMMON
STOCK.


 


4.2.          ADJUSTMENT FOR DIVIDENDS OR DISTRIBUTIONS OF STOCK OR OTHER
SECURITIES OR PROPERTY.  IN CASE THE COMPANY SHALL MAKE OR ISSUE, OR SHALL FIX A
RECORD DATE FOR THE DETERMINATION OF ELIGIBLE HOLDERS ENTITLED TO RECEIVE, A
DIVIDEND OR OTHER DISTRIBUTION WITH RESPECT TO THE COMMON STOCK (OR ANY SHARES
OF STOCK OR OTHER SECURITIES AT THE TIME ISSUABLE UPON EXERCISE OF THE WARRANT)
PAYABLE IN (A) SECURITIES OF THE COMPANY OR (B) ASSETS (EXCLUDING CASH DIVIDENDS
PAID OR PAYABLE SOLELY OUT OF RETAINED EARNINGS), THEN, IN EACH SUCH CASE, THE
HOLDER OF THIS WARRANT ON EXERCISE HEREOF AT ANY TIME AFTER THE CONSUMMATION,
EFFECTIVE DATE OR RECORD DATE OF SUCH DIVIDEND OR OTHER DISTRIBUTION, SHALL
RECEIVE, IN ADDITION TO THE SHARES OF COMMON STOCK (OR SUCH OTHER STOCK OR
SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR TO SUCH DATE, AND WITHOUT THE
PAYMENT OF ADDITIONAL CONSIDERATION THEREFOR, THE SECURITIES OR SUCH OTHER
ASSETS OF THE COMPANY TO WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON SUCH
DATE IF SUCH HOLDER HAD EXERCISED THIS WARRANT ON THE DATE HEREOF AND HAD
THEREAFTER, DURING THE PERIOD FROM THE DATE HEREOF TO AND INCLUDING THE DATE OF
SUCH EXERCISE, RETAINED SUCH SHARES AND/OR ALL OTHER ADDITIONAL STOCK AVAILABLE
BY IT AS AFORESAID DURING SUCH PERIOD GIVING EFFECT TO ALL ADJUSTMENTS CALLED
FOR BY THIS SECTION 4.

 

4

--------------------------------------------------------------------------------


 


4.3.          RECLASSIFICATION.  IF THE COMPANY, BY RECLASSIFICATION OF
SECURITIES OR OTHERWISE, SHALL CHANGE ANY OF THE SECURITIES AS TO WHICH PURCHASE
RIGHTS UNDER THIS WARRANT EXIST INTO THE SAME OR A DIFFERENT NUMBER OF
SECURITIES OF ANY OTHER CLASS OR CLASSES, THIS WARRANT SHALL THEREAFTER
REPRESENT THE RIGHT TO ACQUIRE SUCH NUMBER AND KIND OF SECURITIES AS WOULD HAVE
BEEN ISSUABLE AS THE RESULT OF SUCH CHANGE WITH RESPECT TO THE SECURITIES THAT
WERE SUBJECT TO THE PURCHASE RIGHTS UNDER THIS WARRANT IMMEDIATELY PRIOR TO SUCH
RECLASSIFICATION OR OTHER CHANGE AND THE EXERCISE PRICE THEREFORE SHALL BE
APPROPRIATELY ADJUSTED, ALL SUBJECT TO FURTHER ADJUSTMENT AS PROVIDED IN THIS
SECTION 4.  NO ADJUSTMENT SHALL BE MADE PURSUANT TO THIS SECTION 4.3 UPON ANY
CONVERSION OR REDEMPTION OF THE COMMON STOCK THAT IS THE SUBJECT OF SECTION 4.5.


 


4.4.          ADJUSTMENT FOR CAPITAL REORGANIZATION, MERGER OR CONSOLIDATION. 
IN THE CASE OF ANY RECLASSIFICATION OR CHANGE OF THE OUTSTANDING SECURITIES OF
THE COMPANY OR OF ANY REORGANIZATION OF THE COMPANY (OR OF ANY OTHER
CORPORATION, THE STOCK OR OTHER SECURITIES OF WHICH ARE AT THE TIME RECEIVABLE
ON THE EXERCISE OF THIS WARRANT), AFTER THE DATE HEREOF, OR IN CASE, AFTER SUCH
DATE, THE COMPANY (OR ANY SUCH CORPORATION) SHALL CONSOLIDATE WITH OR MERGE WITH
OR INTO ANOTHER CORPORATION OR CONVEY ITS CAPITAL STOCK OR ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS TO ANOTHER CORPORATION OR OTHER ENTITY, THEN, IN EACH SUCH
CASE, HOLDER, UPON ANY EXERCISE OF THIS WARRANT, AT ANY TIME AFTER THE
CONSUMMATION OF SUCH RECLASSIFICATION, CHANGE, REORGANIZATION, CONSOLIDATION,
MERGER, OR CONVEYANCE, SHALL BE ENTITLED TO RECEIVE, IN LIEU OF THE STOCK OR
OTHER SECURITIES AND PROPERTY RECEIVABLE UPON THE EXERCISE OF THIS WARRANT PRIOR
TO SUCH CONSUMMATION, THE STOCK OR OTHER SECURITIES OR PROPERTY TO WHICH SUCH
HOLDER WOULD HAVE BEEN ENTITLED UPON THE CONSUMMATION OF SUCH RECLASSIFICATION,
CHANGE, REORGANIZATION, CONSOLIDATION, MERGER OR CONVEYANCE IF HOLDER HAD
EXERCISED THE WARRANT IMMEDIATELY PRIOR THERETO, ALL SUBJECT TO FURTHER
ADJUSTMENT AS PROVIDED IN THIS SECTION 4, AND THE SUCCESSOR OR PURCHASING
CORPORATION OR OTHER ENTITY IN SUCH RECLASSIFICATION, CHANGE, REORGANIZATION,
CONSOLIDATION, MERGER OR CONVEYANCE (IF NOT THE COMPANY) SHALL DULY EXECUTE AND
DELIVER TO HOLDER A SUPPLEMENT HERETO ACKNOWLEDGING SUCH CORPORATION’S OR
ENTITY’S OBLIGATIONS UNDER THE WARRANT; AND IN EACH SUCH CASE, THE TERMS OF THE
WARRANT (INCLUDING THE EXERCISABILITY, TRANSFER AND ADJUSTMENT PROVISIONS OF THE
WARRANT) SHALL BE APPLICABLE TO THE SHARES OF STOCK OR OTHER SECURITIES OR
PROPERTY RECEIVABLE UPON THE EXERCISE OF THE WARRANT AFTER THE CONSUMMATION OF
SUCH RECLASSIFICATION, CHANGE, REORGANIZATION, CONSOLIDATION, MERGER OR
CONVEYANCE.


 


4.5.          OTHER EVENTS.  IF ANY EVENT OCCURS OF THE TYPE CONTEMPLATED BY THE
PROVISIONS OF THIS SECTION 4, BUT NOT EXPRESSLY PROVIDED FOR BY SUCH PROVISIONS
OR DEFINITION (INCLUDING, WITHOUT LIMITATION, THE GRANTING OF STOCK APPRECIATION
RIGHTS, PHANTOM STOCK RIGHTS OR OTHER RIGHTS WITH EQUITY FEATURES), THEN THE
COMPANY’S BOARD OF DIRECTORS IN ITS REASONABLE JUDGMENT SHALL MAKE AN
APPROPRIATE ADJUSTMENT IN THE NUMBER OF SHARES OF COMMON STOCK OBTAINABLE UPON
EXERCISE OF THIS WARRANT SO AS TO PROTECT THE RIGHTS OF THE HOLDER.

 


4.6.          CONVERSION OF COMMON STOCK.  IN CASE ALL OR ANY PORTION OF THE
AUTHORIZED AND OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY ARE REDEEMED OR
CONVERTED OR RECLASSIFIED INTO OTHER SECURITIES OR PROPERTY PURSUANT TO THE
COMPANY’S CERTIFICATE OF INCORPORATION OR OTHERWISE, OR THE COMMON STOCK
OTHERWISE CEASES TO EXIST, THEN, IN SUCH CASE, THE HOLDER OF THIS WARRANT, UPON
EXERCISE HEREOF AT ANY TIME AFTER THE DATE ON WHICH THE COMMON STOCK IS SO
REDEEMED OR CONVERTED, RECLASSIFIED OR CEASES TO EXIST (THE “TERMINATION DATE”),
SHALL RECEIVE, IN LIEU OF THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD HAVE
BEEN ISSUABLE UPON SUCH EXERCISE IMMEDIATELY PRIOR TO THE TERMINATION DATE, THE
SECURITIES OR PROPERTY THAT WOULD HAVE BEEN RECEIVED IF THIS WARRANT HAD BEEN
EXERCISED IN FULL AND THE COMMON STOCK RECEIVED THEREUPON HAD BEEN
SIMULTANEOUSLY CONVERTED

 

5

--------------------------------------------------------------------------------


 

immediately prior to the Termination Date, all subject to further adjustment as
provided in this Warrant.  Additionally, the Exercise Price shall be immediately
adjusted to equal the quotient obtained by dividing (x) the aggregate Exercise
Price of the maximum number of shares of Common Stock for which this Warrant was
exercisable immediately prior to the Termination Date by (y) the number of
shares of Common Stock of the Company for which this Warrant is exercisable
immediately after the Termination Date, all subject to further adjustment as
provided herein.

 


5.             REPRESENTATIONS AND WARRANTIES.  THE COMPANY HEREBY REPRESENTS
AND WARRANTS TO THE HOLDER THAT:  (A) THE COMPANY HAS ALL REQUISITE POWER AND
AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS WARRANT; (B) THE
EXECUTION AND DELIVERY BY THE COMPANY OF THIS WARRANT AND THE PERFORMANCE OF ALL
OBLIGATIONS OF THE COMPANY HEREUNDER HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
BOARD AND STOCKHOLDER ACTIONS; (C) ALL COMMON STOCK WHICH MAY BE ISSUED UPON THE
EXERCISE OF THE PURCHASE RIGHT REPRESENTED BY THIS WARRANT SHALL, UPON ISSUANCE,
BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND FREE OF
ANY LIENS AND ENCUMBRANCES EXCEPT FOR RESTRICTIONS ON TRANSFER PROVIDED FOR
HEREIN OR UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS; AND (D) THE
COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION.  THE COMPANY’S
CAPITALIZATION INFORMATION IS SET FORTH IN EXHIBIT C HERETO.


 


6.             CERTIFICATE AS TO ADJUSTMENTS.  IN EACH CASE OF ANY ADJUSTMENT IN
THE EXERCISE PRICE, OR NUMBER OR TYPE OF SHARES ISSUABLE UPON EXERCISE OF THIS
WARRANT, THE CHIEF FINANCIAL OFFICER OR CONTROLLER OF THE COMPANY SHALL COMPUTE
SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT AND SHOWING IN DETAIL THE FACTS UPON
WHICH SUCH ADJUSTMENT IS BASED, INCLUDING A STATEMENT OF THE ADJUSTED EXERCISE
PRICE.  THE COMPANY SHALL PROMPTLY SEND (BY FACSIMILE AND BY EITHER FIRST CLASS
MAIL, POSTAGE PREPAID OR OVERNIGHT DELIVERY) A COPY OF EACH SUCH CERTIFICATE TO
THE HOLDER.


 


7.             LOSS OR MUTILATION.  UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF THE OWNERSHIP OF AND THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT, AND OF INDEMNITY REASONABLY SATISFACTORY TO IT
(BUT WITHOUT THE REQUIREMENT OF A BOND), AND (IN THE CASE OF MUTILATION) UPON
SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY WILL EXECUTE AND DELIVER
IN LIEU THEREOF A NEW WARRANT OF LIKE TENOR AS THE LOST, STOLEN, DESTROYED OR
MUTILATED WARRANT.


 


8.             RESERVATION OF COMMON STOCK.  THE COMPANY HEREBY COVENANTS THAT
AT ALL TIMES THERE SHALL BE RESERVED FOR ISSUANCE AND DELIVERY UPON EXERCISE OF
THIS WARRANT SUCH NUMBER OF SHARES OF COMMON STOCK OR OTHER SHARES OF CAPITAL
STOCK OF THE COMPANY AS ARE FROM TIME TO TIME ISSUABLE UPON EXERCISE OF THIS
WARRANT AND, FROM TIME TO TIME, WILL TAKE ALL STEPS NECESSARY TO AMEND ITS
CERTIFICATE OF INCORPORATION TO PROVIDE SUFFICIENT RESERVES OF SHARES OF COMMON
STOCK OR OTHER SHARES OF CAPITAL STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT
(AND SHARES OF ITS COMMON STOCK FOR ISSUANCE ON CONVERSION OF SUCH CAPITAL
STOCK).  ALL SUCH SHARES SHALL BE DULY AUTHORIZED, AND WHEN ISSUED UPON SUCH
EXERCISE, SHALL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, FREE AND CLEAR
OF ALL LIENS, SECURITY INTERESTS, CHARGES AND OTHER ENCUMBRANCES OR RESTRICTIONS
ON SALE AND FREE AND CLEAR OF ALL PREEMPTIVE RIGHTS, EXCEPT ENCUMBRANCES OR
RESTRICTIONS ARISING UNDER FEDERAL OR STATE SECURITIES LAWS.  ISSUANCE OF THIS
WARRANT SHALL CONSTITUTE FULL AUTHORITY TO THE COMPANY’S OFFICERS WHO ARE
CHARGED WITH THE DUTY OF EXECUTING STOCK CERTIFICATES TO EXECUTE AND ISSUE THE
NECESSARY CERTIFICATES FOR SHARES OF COMMON STOCK AND OTHER CAPITAL STOCK UPON
THE EXERCISE OF THIS WARRANT.

 

6

--------------------------------------------------------------------------------


 


9.             TRANSFER AND EXCHANGE.  SUBJECT TO COMPLIANCE WITH ALL APPLICABLE
SECURITIES LAWS, THIS WARRANT AND ALL RIGHTS HEREUNDER MAY BE TRANSFERRED,
ASSIGNED AND/OR PLEDGED BY THE HOLDER WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY, WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD, TO ANY PERSON, IN WHOLE
OR IN PART, EXCEPT THAT COMPANY CONSENT SHALL NOT BE REQUIRED (I) IN THE CASE OF
A HOLDER WHO IS A PARTNERSHIP OR LIMITED LIABILITY COMPANY, TO A PARTNER
(INCLUDING A LIMITED PARTNER) OF SUCH PARTNERSHIP OR A MEMBER OF SUCH LIMITED
LIABILITY COMPANY; OR (II) TO ANY PARENT OR SUBSIDIARY OF ANY HOLDER OR PARENT
OF ANY HOLDER OR ANY SUCCESSOR OR PERMITTED ASSIGNEE OF ANY HOLDER OR ANY PARENT
OF ANY HOLDER; OR (III) TO ANY “AFFILIATE” OF A HOLDER (AS DEFINED IN RULE 12B-2
OF THE SECURITIES EXCHANGE ACT OF 1934), OR (IV) TO ANY ENTITY OR PERSON
OTHERWISE RELATED ORGANIZATIONALLY TO A HOLDER; OR (V) TO A LENDER OR A LENDER
PARTICIPANT OF SUCH HOLDER, OR TO A LENDER OR A LENDER PARTICIPANT OF AN
AFFILIATE OF SUCH HOLDER.  THE COMPANY WILL RECORD SUCH TRANSFER ON ITS BOOKS
MAINTAINED FOR SUCH PURPOSE AT THE PRINCIPAL OFFICE OF THE COMPANY REFERRED TO
ABOVE, UPON DELIVERY OF THE FORM OF ASSIGNMENT ATTACHED HERETO AS EXHIBIT B (THE
“ASSIGNMENT”), DULY EXECUTED BY THE HOLDER, SURRENDER OF THIS WARRANT PROPERLY
ENDORSED AT THE PRINCIPAL OFFICE OF THE COMPANY AND PAYMENT OF ANY NECESSARY
TRANSFER TAX OR OTHER GOVERNMENTAL CHARGE IMPOSED UPON SUCH TRANSFER.  NO
TRANSFER MAY BE MADE UNTIL AND UNLESS SUCH TRANSFEREE ACKNOWLEDGES AND AGREES TO
THE PROVISIONS SET FORTH IN SECTION 11 HEREIN.  UPON ANY PARTIAL TRANSFER, THE
COMPANY WILL ISSUE AND DELIVER TO THE HOLDER A NEW WARRANT OR WARRANTS WITH
RESPECT TO THE PORTION OF THIS WARRANT NOT SO TRANSFERRED.  EACH TAKER AND
HOLDER OF THIS WARRANT, BY TAKING OR HOLDING THE SAME, CONSENTS AND AGREES THAT
WHEN THIS WARRANT SHALL HAVE BEEN SO ENDORSED, THE PERSON IN POSSESSION OF THIS
WARRANT MAY BE TREATED BY THE COMPANY, AND ALL OTHER PERSONS DEALING WITH THIS
WARRANT, AS THE ABSOLUTE OWNER HEREOF FOR ANY PURPOSE AND AS THE PERSON ENTITLED
TO EXERCISE THE RIGHTS REPRESENTED HEREBY, ANY NOTICE TO THE CONTRARY
NOTWITHSTANDING; PROVIDED, HOWEVER THAT UNTIL A TRANSFER OF THIS WARRANT IS DULY
REGISTERED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE HOLDER IN
WHOSE NAME THE WARRANT IS REGISTERED ON THE BOOKS AND RECORDS MAINTAINED BY THE
COMPANY AS THE OWNER FOR ALL PURPOSES.


 


10.          REGISTRATION RIGHTS AND OBLIGATIONS.

 


10.1.        CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS SECTION 10.1:

 


(A)           OFFERING.  THE TERM “OFFERING” WITH RESPECT TO ANY OF THE
COMPANY’S COMMON STOCK MEANS THE REGISTRATION OF SUCH COMMON STOCK, WHETHER
UNDERWRITTEN OR NOT, FOR SALE TO THE PUBLIC.

 


(B)           PERSON.  THE TERM “PERSON” MEANS A CORPORATION, AN ASSOCIATION, A
TRUST, A PARTNERSHIP, A JOINT VENTURE, AN ORGANIZATION, A BUSINESS, A LIMITED
LIABILITY COMPANY, AN INDIVIDUAL, A GOVERNMENT OR POLITICAL SUBDIVISION THEREOF
OR A GOVERNMENTAL BODY.

 


(C)           REGISTRATION.  THE TERMS “REGISTER,” “REGISTERED” AND
“REGISTRATION” REFER TO A REGISTRATION EFFECTED BY PREPARING AND FILING A
REGISTRATION STATEMENT IN COMPLIANCE WITH THE ACT, AS AMENDED (THE “SECURITIES
ACT”), AND THE DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT.

 


(D)           REGISTRABLE SECURITIES.  THE TERM “REGISTRABLE SECURITIES” MEANS
(I) THE SHARES OF COMMON STOCK (THE “SHARES”) THAT ARE ISSUABLE TO THE HOLDER
UPON EXERCISE OF THE WARRANT, AND (II) ANY SHARES OF THE COMPANY’S COMMON STOCK
THAT MAY BE ISSUED AS A DIVIDEND OR OTHER DISTRIBUTION (INCLUDING SHARES OF THE
COMPANY’S COMMON STOCK ISSUED IN A SUBDIVISION AND SPLIT OF

 

7

--------------------------------------------------------------------------------


 

the Company’s outstanding Common Stock) with respect to, or in exchange for, or
in replacement of, shares of the Company’s Common Stock described in clauses (i)
or (ii) of this Section 10.1(d); excluding in all cases, however, from the
definition of “Registrable Securities” any such shares of the Company’s Common
Stock that are:  (w) transferred by a person in a transaction in which rights
under this Warrant with respect to such shares of the Company’s Common Stock are
not assigned in accordance with the terms of this Warrant; (x) sold pursuant to
a registration statement filed pursuant to this Warrant; or (y) sold pursuant to
Rule 144 promulgated under the Securities Act or otherwise sold to the public. 
Only shares of the Company’s Common Stock shall be Registrable Securities. 
Except as provided in clause (ii) of the first sentence of this Section 10.1(d),
without limitation, the term “Registrable Securities” does not include any
shares of the Company’s Common Stock that were not issued in connection with the
exercise of this Warrant.

 


(E)           REGISTRATION STATEMENT.  THE TERM “REGISTRATION STATEMENT” MEANS
ANY REGISTRATION STATEMENT WHICH COVERS ANY OF THE SHARES OF HOLDER PURSUANT TO
THE PROVISIONS OF THIS WARRANT, ALL AMENDMENTS AND SUPPLEMENTS TO SUCH
REGISTRATION STATEMENT, INCLUDING POST-EFFECTIVE AMENDMENTS, ALL EXHIBITS AND
ALL MATERIAL INCORPORATED BY REFERENCE IN SUCH REGISTRATION STATEMENT.


 


10.2.        COMPANY’S OBLIGATIONS TO REGISTER SECURITIES.  THE COMPANY AGREES
THAT EFFECTIVE AS OF THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE, AND
CONTINUOUSLY THEREAFTER UNTIL THE EXPIRATION DATE, IT WILL HAVE IN PLACE ONE OR
MORE EFFECTIVE REGISTRATION STATEMENT(S) COVERING THE RESALE OF ANY AND ALL
REGISTRABLE SECURITIES ISSUED OR ISSUABLE PURSUANT TO THIS WARRANT AND FURTHER,
THAT THE COMPANY WILL MAINTAIN THE EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT(S) (INCLUDING WITHOUT LIMITATION, FILING POST-EFFECTIVE AMENDMENTS,
APPROPRIATE QUALIFICATIONS UNDER APPLICABLE BLUE SKY OR OTHER STATE SECURITIES
LAWS, AND APPROPRIATE COMPLIANCE WITH THE SECURITIES ACT) SO THAT ANY AND ALL
REGISTRABLE SECURITIES MAY BE SOLD AND/OR DISTRIBUTED PURSUANT TO SUCH
REGISTRATION STATEMENT(S) FROM TIME TO TIME AND AT ANY TIME BEGINNING AS OF ONE
YEAR FOLLOWING THE EFFECTIVE DATE AND ENDING AS OF THE EXPIRATION DATE.  SOLELY
BY WAY OF EXPLANATION, AND NOT OF LIMITATION, THE COMPANY’S OBLIGATION TO FILE
AND/OR MAINTAIN THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT(S) SHALL BE AN
INDEPENDENT AND ON-GOING OBLIGATION, AND SHALL CONTINUE REGARDLESS OF ANY
SPECIFIC REQUEST OR NOTIFICATION BY ANY HOLDER OR ANY MINIMUM NUMBER OF
REGISTRABLE SECURITIES REMAINING OUTSTANDING, UNLESS OR UNTIL THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING REGISTRABLE SECURITIES SHALL PROVIDE A WRITTEN
REQUEST TO THE COMPANY THAT IT CEASE MAINTAINING THE EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT(S) AS TO THE REGISTRABLE SECURITIES COVERED BY SUCH
REQUEST.  THE PARTIES AGREE THAT ANY BREACH BY THE COMPANY OF ITS OBLIGATION TO
REGISTER SET FORTH IN THIS SECTION 10.2 WILL CONSTITUTE A MATERIAL BREACH OF
THIS AGREEMENT, AND FURTHER THAT UPON SUCH BREACH, HOLDER WILL BE ENTITLED TO
SEEK ALL AVAILABLE REMEDIES AT LAW OR IN EQUITY.

 


10.3.        THE COMPANY AGREES TO INDEMNIFY AND HOLD HARMLESS HOLDER AND ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, PARTNERS, MEMBERS, CONTROLLING PERSONS
AND AFFILIATES FROM AND AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES THEY
MAY INCUR ARISING OUT OF ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF MATERIAL FACT
CONTAINED IN SUCH REGISTRATION STATEMENT(S), OR ANY AMENDMENT OR SUPPLEMENT
THERETO, OR ARISING OUT OF OR BASED UPON THE OMISSION OR ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, OR ARISING OUT OF ANY VIOLATION OF THE
SECURITIES ACT OR THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, IN CONNECTION
THEREWITH, AND WILL REIMBURSE HOLDER AND ITS DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, PARTNERS, MEMBERS, CONTROLLING PERSONS AND AFFILIATES FOR ANY LEGAL OR
OTHER

 

8

--------------------------------------------------------------------------------


 

expenses reasonably incurred in connection with investigating or defending any
such action or claim as such expenses are incurred.

 

All expenses incurred by the Company in complying with Section 10.2 (other than
the underwriter’s discounts and commissions), including, without limitation, all
registration and filing fees (including all expenses incident to filing with the
National Association of Securities Dealers, Inc.), fees and expenses of
complying with securities and blue sky laws (except for blue sky expenses
required by law to be borne by the sellers), expense allowances of the
underwriters, printing expenses, fees and disbursements of counsel or other
advisor to the Company, and of the accountants, are herein called “Registration
Expenses.” All fees and expenses of counsel for any selling Holder and all
underwriting discounts and commissions applicable to the eligible securities
covered by any such registration, are herein called “Selling Expenses” The
Company shall pay all Registration Expenses in connection with each registration
pursuant to Section 10.2.  All Selling Expenses and blue sky expenses required
by law to be borne by sellers in connection with each registration pursuant to
Section 10.2 shall be borne by the seller or sellers therein in proportion to
the number of eligible securities included by each in such registration or in
such other proportions as they may agree upon.

 


11.          RESTRICTIONS ON TRANSFER.  THE HOLDER, BY ACCEPTANCE HEREOF, AGREES
THAT, ABSENT AN EFFECTIVE REGISTRATION STATEMENT FILED WITH THE SEC UNDER THE
ACT, COVERING THE DISPOSITION OR SALE OF THIS WARRANT OR THE COMMON STOCK ISSUED
OR ISSUABLE UPON EXERCISE HEREOF OR THE COMMON STOCK ISSUABLE UPON CONVERSION
THEREOF, AS THE CASE MAY BE, AND REGISTRATION OR QUALIFICATION UNDER APPLICABLE
STATE SECURITIES LAWS, SUCH HOLDER WILL NOT SELL, TRANSFER, PLEDGE, OR
HYPOTHECATE ANY OR ALL SUCH WARRANTS OR COMMON STOCK, AS THE CASE MAY BE, UNLESS
EITHER (I) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS
NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION, IT BEING UNDERSTOOD AND AGREED
THAT NO LEGAL OPINION SHALL BE REQUIRED FOR TRANSFERS TO ENTITIES SET FORTH IN
SECTION 9(I) THROUGH (V), INCLUSIVE, OR (II) THE SALE OF SUCH SECURITIES IS MADE
PURSUANT TO SEC RULE 144.


 


12.          NOTICE OF CERTAIN EVENTS.  IN CASE OF ANY ACQUISITION OR OF THE
VOLUNTARY OR INVOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING UP OF THE COMPANY,
THEN IN EACH SUCH EVENT THE COMPANY SHALL CAUSE TO BE GIVEN TO THE HOLDER AT
LEAST TWENTY (20) DAYS PRIOR NOTICE OF SUCH EVENT.

 


13.          COMPLIANCE WITH SECURITIES LAWS.  BY ACCEPTANCE OF THIS WARRANT,
THE HOLDER HEREBY REPRESENTS, WARRANTS AND COVENANTS THAT IT IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN REGULATION D PROMULGATED UNDER THE ACT,
THAT ANY SHARES OF STOCK PURCHASED UPON EXERCISE OF THIS WARRANT OR ACQUIRED
UPON CONVERSION THEREOF SHALL BE ACQUIRED FOR INVESTMENT ONLY AND NOT WITH A
VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF; THAT THE
HOLDER HAS HAD SUCH OPPORTUNITY AS SUCH HOLDER HAS DEEMED ADEQUATE TO OBTAIN
FROM REPRESENTATIVES OF THE COMPANY SUCH INFORMATION AS IS NECESSARY TO PERMIT
THE HOLDER TO EVALUATE THE MERITS AND RISKS OF ITS INVESTMENT IN THE COMPANY;
THAT THE HOLDER IS ABLE TO BEAR THE ECONOMIC RISK OF HOLDING SUCH SHARES AS MAY
BE ACQUIRED PURSUANT TO THE EXERCISE OF THIS WARRANT FOR AN INDEFINITE PERIOD;
THAT THE HOLDER UNDERSTANDS THAT THE SHARES OF STOCK ACQUIRED PURSUANT TO THE
EXERCISE OF THIS WARRANT OR ACQUIRED UPON CONVERSION THEREOF WILL NOT BE
REGISTERED UNDER THE ACT (UNLESS OTHERWISE REQUIRED PURSUANT TO EXERCISE BY THE
HOLDER OF THE REGISTRATION RIGHTS, IF ANY, PREVIOUSLY GRANTED TO THE HOLDER) AND
WILL BE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 UNDER THE ACT AND
THAT THE EXEMPTION FROM REGISTRATION UNDER RULE 144 WILL NOT BE AVAILABLE FOR AT
LEAST ONE (1) YEAR FROM THE DATE OF EXERCISE OF

 

9

--------------------------------------------------------------------------------


 

this Warrant, subject to any special treatment by the SEC for exercise of this
Warrant pursuant to Section 2.2, and even then will not be available unless a
public market then exists for the stock, adequate information concerning the
Company is then available to the public, and other terms and conditions of
Rule 144 are complied with; and that all stock certificates representing shares
of stock issued to the Holder upon exercise of this Warrant or upon conversion
of such shares may have affixed thereto a legend substantially in the following
form:


 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE ACT, AS
AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE.  THESE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE
AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT
FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.

 


14.          NO RIGHTS OR LIABILITIES AS STOCKHOLDERS.  THIS WARRANT SHALL NOT
ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A STOCKHOLDER OF THE
COMPANY.  IN THE ABSENCE OF AFFIRMATIVE ACTION BY SUCH HOLDER TO PURCHASE COMMON
STOCK BY EXERCISE OF THIS WARRANT, NO PROVISIONS OF THIS WARRANT, AND NO
ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF THE HOLDER HEREOF SHALL CAUSE
SUCH HOLDER HEREOF TO BE A STOCKHOLDER OF THE COMPANY FOR ANY PURPOSE.


 


15.          NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE MAILED BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, OR BY TELECOPIER, OR
BY EMAIL OR OTHERWISE DELIVERED BY HAND OR BY MESSENGER, ADDRESSED OR TELECOPIED
TO THE PERSON TO WHOM SUCH NOTICE OR COMMUNICATION IS BEING GIVEN AT ITS ADDRESS
SET FORTH AFTER ITS SIGNATURE HERETO.  IN ORDER TO BE EFFECTIVE, A COPY OF ANY
NOTICE OR COMMUNICATION SENT BY TELECOPIER OR EMAIL MUST BE SENT BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, OR DELIVERED
PERSONALLY TO THE PERSON TO WHOM SUCH NOTICE OR COMMUNICATION IS BEING AT ITS
ADDRESS SET FORTH AFTER ITS SIGNATURE HERETO.  IF NOTICE IS PROVIDED BY MAIL,
NOTICE SHALL BE DEEMED TO BE GIVEN FIVE (5) BUSINESS DAYS AFTER PROPER DEPOSIT
WITH THE UNITED STATES MAIL OR NATIONALLY RECOGNIZED OVERNIGHT COURIER, OR
IMMEDIATELY UPON PERSONALLY DELIVERY THEREOF, TO PERSON TO WHOM SUCH NOTICE OR
COMMUNICATION IS BEING AT SUCH ADDRESS.  IF NOTICE IS PROVIDED BY TELECOPIER,
NOTICE SHALL BE DEEMED TO BE GIVEN UPON CONFIRMATION BY THE TELECOPIER MACHINE
OF THE RECEIPT OF SUCH NOTICE AT THE TELECOPIER NUMBER PROVIDED ABOVE.  IF
NOTICE IS PROVIDED BY EMAIL, NOTICE SHALL BE DEEMED TO BE GIVEN UPON
CONFIRMATION BY THE SENDER’S EMAIL PROGRAM OF THE RECEIPT OF SUCH NOTICE AT THE
EMAIL ADDRESS PROVIDED AFTER THE SIGNATURE OF THE PERSON TO WHOM SUCH NOTICE OR
COMMUNICATION IS BEING.  THE ADDRESSES SET FORTH AFTER THE SIGNATURES HERETO MAY
BE CHANGED BY WRITTEN NOTICE COMPLYING WITH THE TERMS OF THIS SECTION 15.


 


16.          HEADINGS.  THE HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF
CONVENIENCE IN REFERENCE ONLY, AND SHALL NOT BE DEEMED TO CONSTITUTE A PART
HEREOF.

 

10

--------------------------------------------------------------------------------


 


17.          LAW GOVERNING.  THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF CALIFORNIA.


 


18.          NO IMPAIRMENT.  THE COMPANY WILL NOT, BY AMENDMENT OF ITS
CERTIFICATE OF INCORPORATION OR BYLAWS, OR THROUGH REORGANIZATION,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES, SALE OF ASSETS
OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR
PERFORMANCE OF ANY OF THE TERMS OF THIS WARRANT, BUT WILL AT ALL TIMES IN GOOD
FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH
ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE
HOLDER OF THIS WARRANT AGAINST IMPAIRMENT.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE COMPANY (A) WILL NOT INCREASE THE PAR VALUE OF ANY SHARES OF
STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT ABOVE THE AMOUNT PAYABLE
THEREFOR UPON SUCH EXERCISE, AND (B) WILL TAKE ALL SUCH ACTION AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY AND LEGALLY ISSUE
FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK UPON EXERCISE OF THIS
WARRANT.


 


19.          NOTICES OF RECORD DATE.  IN CASE:


 


19.1.        THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF ITS COMMON STOCK
(OR OTHER STOCK OR SECURITIES AT THE TIME RECEIVABLE UPON THE EXERCISE OF THIS
WARRANT), FOR THE PURPOSE OF ENTITLING THEM TO RECEIVE ANY DIVIDEND OR OTHER
DISTRIBUTION, OR ANY RIGHT TO SUBSCRIBE FOR OR PURCHASE ANY SHARES OF STOCK OF
ANY CLASS OR ANY OTHER SECURITIES OR TO RECEIVE ANY OTHER RIGHT; OR


 


19.2.        OF ANY CONSOLIDATION OR MERGER OF THE COMPANY WITH OR INTO ANOTHER
CORPORATION, ANY CAPITAL REORGANIZATION OF THE COMPANY, ANY RECLASSIFICATION OF
THE CAPITAL STOCK OF THE COMPANY, OR ANY CONVEYANCE OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY TO ANOTHER CORPORATION IN WHICH HOLDERS OF THE
COMPANY’S STOCK ARE TO RECEIVE STOCK, SECURITIES OR PROPERTY OF ANOTHER
CORPORATION; OR


 


19.3.        OF ANY VOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING-UP OF THE
COMPANY;


 


19.4.        OF ANY REDEMPTION OF ANY OUTSTANDING CAPITAL STOCK OF THE COMPANY;
OR


 


19.5.        OF ANY REGISTRATION OF THE COMPANY’S COMMON STOCK UNDER APPLICABLE
SECURITIES LAWS OR OF THE FILING OF A REGISTRATION STATEMENT RELATING THERETO;


 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder of this Warrant a notice specifying, as the case may be, (i) the date on
which a record is to be taken for the purpose of such dividend, distribution or
right, or (ii) the date on which such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation, winding-up,
redemption or conversion is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such stock or securities
as at the time are receivable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up.  Such notice shall be delivered at least
thirty (30) days prior to the date therein specified.

 


20.          SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS WARRANT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR
UNENFORCEABLE, THE REMAINDER OF THE TERMS,

 

11

--------------------------------------------------------------------------------


 

provisions, covenants and restrictions of this Warrant shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.


 


21.          COUNTERPARTS.  FOR THE CONVENIENCE OF THE PARTIES, ANY NUMBER OF
COUNTERPARTS OF THIS WARRANT MAY BE EXECUTED BY THE PARTIES HERETO AND EACH SUCH
EXECUTED COUNTERPART SHALL BE, AND SHALL BE DEEMED TO BE, AN ORIGINAL
INSTRUMENT.


 


22.          NO INCONSISTENT AGREEMENTS.  THE COMPANY WILL NOT ON OR AFTER THE
DATE OF THIS WARRANT ENTER INTO ANY AGREEMENT WITH RESPECT TO ITS SECURITIES
WHICH IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE HOLDER OF THIS WARRANT OR
OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF.  THE RIGHTS GRANTED TO THE
HOLDER HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE NOT INCONSISTENT WITH
THE RIGHTS GRANTED TO HOLDERS OF THE COMPANY’S SECURITIES UNDER ANY OTHER
AGREEMENTS, EXCEPT RIGHTS THAT HAVE BEEN WAIVED.


 


23.          SATURDAYS, SUNDAYS AND HOLIDAYS.  IF THE EXPIRATION DATE FALLS ON A
SATURDAY, SUNDAY OR LEGAL HOLIDAY, THE EXPIRATION DATE SHALL AUTOMATICALLY BE
EXTENDED UNTIL 5:00 P.M. ON THE NEXT BUSINESS DAY.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Effective as of July 7, 2004.

 

 

BROADVISION, INC., a Delaware
corporation

 

PACIFIC SHORES INVESTORS, LLC, a
Delaware limited liability company

 

 

 

By:

/s/ Pehong Chen

 

By: Pacific Shores Mezzanine, LLC, a Delaware

Name:

Pehong Chen

 

limited liability company, its sole member

Title:

Chairman, CEO & President

 

 

 

 

By: Pacific Shores Junior Mezz, LLC, a
Delaware limited liability company, its sole
member

 

 

 

 

 

By: Pacific Shores Junior Mezz Managers, LLC,
a Delaware limited liability company, its sole
member

 

 

 

 

 

By: Pacific Shores Development, LLC, a
Delaware limited liability company, its sole
member

 

 

 

 

 

By: Technology Land LLC, a California limited
liability company, Operating Member

 

 

 

 

 

By:

/s/ Joseph K. Paul

 

 

Name:  Joseph K. Paul

 

 

Title:  Sole Managing Member

 

 

 

Address for Notices:

 

Address for Notices:

 

 

 

BroadVision, Inc.

 

Pacific Shores Investors, LLC

585 Broadway

 

c/o Paul Holdings, Inc.

Redwood City, California 94063

 

350 California Street, Suite 1905

Attention:  Legal Department

 

San Francisco, California 94111-4074

Telephone: (650) 261-5100

 

Attention:  Mr. Jay Paul

Facsimile:  (650) 298-7440

 

Telephone: (415) 263.7400

 

 

Facsimile:  (415) 362.0698

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

(To be executed upon exercise of Warrant)

 

 

 

WARRANT NO.         

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
the securities of BroadVision, Inc. by tendering herewith payment of the
exercise price in full in the form of cash, a certified or official bank check
in same-day funds, or cancellation of indebtedness in the amount of
$                         for                    such securities.

 

Please issue a certificate or certificates for such securities in the name of,
and pay any cash for any fractional share to (please print name, address and
social security number):

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Signature:

 

 

 

Note:  The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.

 

If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT

 

(To be executed only upon assignment of Warrant Certificate)

 

WARRANT NO.         

 

For value received, hereby sells, assigns and transfers unto
                                                 the within Warrant Certificate,
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint                                                         
attorney, to transfer said Warrant Certificate on the books of the within-named
Company with respect to the number of Warrants set forth below, with full power
of substitution in the premises:

 

Name(s) of Assignee(s)

 

Address

 

# of Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

And if said number of Warrants shall not be all the Warrants represented by the
Warrant Certificate, a new Warrant Certificate is to be issued in the name of
said undersigned for the balance remaining of the Warrants registered by said
Warrant Certificate.

 

Dated:

 

 

 

 

 

Signature:

 

 

 

Notice:  The signature to the foregoing Assignment must correspond to the name
as written upon the face of this security in every particular, without
alteration or any change whatsoever; signature(s) must be guaranteed by an
eligible guarantor institution (banks, stock brokers, savings and loan
associations and credit unions with membership in an approved signature
guarantee medallion program) pursuant to Securities and Exchange Commission
Rule 17Ad-15.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPANY CAPITALIZATION INFORMATION

 

BroadVision, Inc. has two classes of shares authorized: 2,000,000,000 shares of
common stock, $.00001 par value per share, of which 33,602,320 shares were
issued and outstanding as of the close of business on August 4, 2004; and
10,000,000 shares of preferred stock, $.00001 par value per share, of which no
shares are outstanding.

 

As of June 30, 2004, there were 10,661,111 shares of common stock reserved for
issuance under all of the company’s stock option plans, of which 5,824,643 were
reserved for issuance under options outstanding as of that date.

 

As of June 30, 2004, there were 892,230 shares of common stock reserved for
future issuance under BroadVision’s employee stock purchase plan.

 

As of December 31, 2003, there were warrants outstanding to acquire 9,628 shares
of common stock at an average price of $188 per share.  These warrants were
issued in 1997 and 2000 in connection with revenue transactions.

 

1

--------------------------------------------------------------------------------